Kiley, J. (dissenting):
I respectfully submit that Matter of De Filippis v. Falkenberg (170 App. Div. 153; affd., 219 N. Y. 581) controls on this appeal rather than Matter of Heitz v. Ruppert (218 N. Y. 148). In the Heitz case conditions, conversations and- acts preceding the accident were with reference to service then being performed and as to how it should be performed; not so here; nothing could be more foreign to the service than the means used to cause the accident. Such was the principle upon which the De Filippis case was decided and is against the claimant in this case.
I dissent and advise reversal.
Award affirmed.